DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 30, 2020.
In view of the Amendments to the Claims filed December 30, 2020, the rejections of claims 1-10 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 2, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed December 30, 2020, the rejections of claims 11-14 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 2, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed December 30, 2020, the rejections of claims 1-14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent October 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-11 and 13-20 are currently pending while claims 15-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilmi et al. (U.S. Pub. No. 2015/0214564 A1).
With regard to claim 11, Hilmi et al. discloses an electrolyte matrix, comprising:
a support material (see Abstract “support material”);
an electrolyte material (see Abstract “electrolyte material”); and wherein
the electrolyte matrix is free of pores with a size of 0.2 µm or greater (see Fig. 10, Fig. 11, and Fig. 14 cited to read on the claimed “free of pores with a size of 0.2 µm or greater” because it is free of pores with a size of 0.2 µm or greater), wherein
the electrolyte matrix is formed from a green matrix comprising a binder, and wherein the binder comprises a first polymer with a molecular weight of less than 150,000 and a second polymer with a molecular weight of greater than 200, 000, wherein the electrolyte matrix is formed from the green matrix by burning away the binder from the green matrix (the claimed “wherein the electrolyte matrix is formed from a green matrix comprising a binder, and wherein the binder comprises a first polymer with a molecular weight of less than 150,000 and a second polymer with a molecular weight of greater than 200, 000, wherein the electrolyte matrix is formed from the green matrix by burning away the binder from the green matrix” is a process-by-product limitation which requires the 
With regard to claim 14, Hilmi et al. discloses a fuel cell comprising
the electrolyte matrix of claim 11 (recall rejection of claim 11 directly above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1).
With regard to claim 13, independent claim 11 is anticipated by Hilmi et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Hilmi et al. does not disclose wherein the electrolyte matrix exhibits a snap strength of greater than 1,000 psi.
However, Hilmi et al. recognizes the snap strength of the electrolyte matrix is a result effective variable directly affected by the reduction or elimination of large pores (see [0052]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the snap strength of the electrolyte matrix of Hilmi et al. and arrive at the claimed range of snap strength through routine experimentation (see MPEP 2144.05); especially since Hilmi et al. teaches increasing snap strength by reducing/eliminating large pores.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1) in view of Ai et al. (U.S. Pub. No. 2017/0250400 A1), Kim et al. (U.S. Pub. No. 2016/0293999 A1), and Elmer et al (U.S. Pub. No. 2005/0101694 A1).
With regard to claims 1, 3, 5, and 6, Hilmi et al. discloses a green electrolyte matrix, comprising:
a support material (see Abstract “support material”);
an electrolyte material (see Abstract “electrolyte material”); and
a binder (see [0032] “The binder may be an acryloid binder”), and wherein
the green electrolyte matrix is configured to be installed in a fuel cell (see Abstract teaching “a fuel cell matrix for use in a molten carbonate fuel cell comprising a support material and an additive material formed into a porous body” which is cited to provide for the cited green electrolyte matrix configured, or structurally capable of, being installed in a fuel call as Hilmi et al. teaches use in a molten carbonate fuel cell).

Hilmi et al. does not disclose wherein the binder comprises a first polymer with a molecular weight of less than 150,000 and a second polymer with a molecular weight of greater than 200, 000.
However, Ai et al. discloses an electrolyte binder (see Abstract) and teaches a binder comprising a first and second polymer (see [0016] teaching “at least one selected from a group consisting” which is cited to read on a first and second polymer in a situation wherein at least 2 polymers are selected as suggested by AI et al.). 
Ai et al. teaches a first polymer with a first molecular weight (see [0016] teaching “at least one selected from a group consisting of … methyl methacrylate-ethyl methacrylate copolymer”, which is an ethyl methacrylate copolymer, inherently having a first molecular weight). 
[0016] teaching “at least one selected from a group consisting of … methyl methacrylate-butyl methacrylate copolymer, methyl acrylate-butyl methacrylate copolymer”, which is cited to read on the claimed “a methyl acrylate-butyl methacrylate copolymer” only as required by claim 5 because it includes methyl acrylate and butyl methacrylate copolymer, inherently having a second molecular weight).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the binder suggested by Ai et al. which includes the cited first and second polymers for the binder in the electrolyte matrix of Hilmi et al. because the selection of a known material based on its suitability for its intended use, in the instant case a binder polymer composition, supports a prima facie obviousness determination (see MPEP 2144.07). 
The only other difference between the invention, as claimed in claim 1, and the electrolyte matrix of Hilmi et al., as modified by Ai et al. above, is the first molecular weight being less than 150,000 and the second molecular weight being greater than 200,000 such that the molecular weight of the second polymer is at least twice the molecular weight of the first polymer.
However, Kim et al. teaches separators for electrochemical batteries which also include binders (see [0036-0041]). Kim et al. teaches using two or more binders having different molecular weights, such as a binder with a molecular weight of less than 1,000,000 g/mol and a second binder having a molecular weight of greater than 1,000,000 g/mol (see [0041] which would read on the claimed “less than 150,000” because it includes values encompassing the range of less than 150,000 and would read 
Elmer et al. teaches polymeric binders (see [0021]). Elmer et al. is analogous art because, like applicant, Hilmi et al., Kim et al., and Ai et al., Elmer et al. is concerned with polymeric binders. Elmer et al. teaches the molecular weight of the polymer binders as a result effective variable directly affecting both the viscosity of the deposited composition as well as the binding function of the binder in the composition (see [0022]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the first molecular weight and the second molecular weight relative to one another in the electrolyte matrix of Hilmi et al., as modified by Ai et al. above, and arrive at the claimed ranges for first and second molecular weight through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the viscosity of the deposited composition as well as the binding function of the binder in the composition.
The cited binder of Hilmi et al., as modified above, is cited to read on the claimed “configured to be removed from the green electrolyte matrix when the fuel cell is initially conditioned, so as to define an electrolyte matrix that is free of pores with a size of 0.2 µm or greater” because the cited binder is configured to, or structurally capable of, being removed from the green electrolyte matrix when the fuel cell is initially conditioned because it comprises a structure which can be burned away by some degree of heat and is cited to read on the claimed “so as to define an electrolyte matrix that is free of pores with a size of 0.2 µm or greater” as Hilmi et al. teaches an electrolyte matrix that is free of pores with a size of 0.2 µm or greater, see Fig. 10, Fig. 11, and Fig. 14.
With regard to claim 2, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. 
Hilmi et al., as modified by Ai et al., Kim et al., and Elmer et al. above, does not disclose wherein the first polymer is present in the electrolyte matrix in an amount of 4 wt. % to 12 wt. %.
However, the amount of the binder used in the electrolyte matrix is a result effective variable directly affecting the warping and undulation of the matrix during heating.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the first polymer in the electrolyte matrix of Hilmi et al., as modified by Ai et al., Kim et al., and Elmer et al. above, and arrive at the claimed range for weight percent through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the warping and undulation of the matrix during heating.
With regard to claim 4, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. 
Hilmi et al., as modified by Ai et al., Hata et al., and Elmer et al. above, does not disclose wherein the second polymer is present in the electrolyte matrix in an amount of 0.1 wt. % to 3 wt. %.
However, the amount of the binder used in the electrolyte matrix is a result effective variable directly affecting the warping and undulation of the matrix during heating.

With regard to claim 7, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the binder further comprises a plasticizer (see [0032] “plasticizer”).
With regard to claim 8, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the support material comprises lithium aluminate (see [0009] “lithium aluminum oxide”).
With regard to claim 9, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the electrolyte material comprises lithium aluminate (carbonate [0026]).
With regard to claim 10, independent claim 1 is obvious over Hilmi et al. in view of Ai et al., Kim et al., and Elmer et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses further comprising
a reinforcing material (see [0011] teaching an “additive flake material” cited to read on the claimed reinforcing material as it mechanically reinforces the matrix).

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.
Applicant contends the Office’s position is that  the claimed “electrolyte matrix formed from a green matrix comprising a binder, wherein the binder comprises a first polymer with a molecular weight of less than 150,000 and a second polymer with a molecular weight of greater than 200,000 is a product-by-process limitation that is not given patentable weight”. 
However, this is factually inaccurate. 
Nowhere in the rejections of the claims does the Office assert the product-by-process limitation is given no patentable weight. The rejections of the claims states the generally recited process-by-product limitation requires the structure of an electrolyte matrix free of pores with a size of 0.2 µm or greater.
Applicant contends that the claimed electrolyte matrix has unexpected structural characteristics by using the claimed process with respect to the binder. However, this argument is not persuasive.
The instant specification teaches the structural characteristics are a direct result of the final product, the electrolyte matrix, being free of pores with a size of 0.2 µm or greater (see [0062-0065]
Applicant argues that Hilmi et al. is silent to the alleged unexpected structural characteristics. However, the claims do not recite any unexpected structural characteristics and applicant has not demonstrated how the cited structure in Hilmi et al. is different from the alleged unexpected structural characteristics. 
Applicant argues that it would not have been obvious to optimize the molecular weights of the binder polymers in view of the cited references because the cited references do not recognize the same results as applicant. However, the cited references not explicitly discussing the particular results, especially those which would necessarily flow from the combination, does not obviate the rejections of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 2, 2021